Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

2.	Claims 1-19 are allowed.

3.	The following is an examiner’s statement of reasons for allowance:  The examiner considers the closest prior art to be Lam et al. US Patent Application Publication 2006/0287637; Dalal et al. US Patent Application Publication 2018/042777, and Waksmundzki et al. US Patent Application Publication 2011/0106043.  All of the above references teach a shaped ear or base portion of a fastening system: Lam Figures 1-3 Dalal Figures 1 and 4; and Waksmundzki Figures 1 and 2. While the base portions of these references show a convex/concave shape, the actual closure portions are relatively rectangular and do not show the claimed convex/concave shape nor do they show the closure member extending upward laterally as claimed. While a change in shape is generally within the level of one of ordinary skill in the art, the prior art references do not teach or suggest a motivation for providing the claimed shape of the closure member.  Additionally, Application provides criticality for the shape in paragraphs 0063-0064 of the published application of the present invention US 2020/0054505, the specification teaches the concave portion helps cup the round underside of a protruded belly of a wearer and provide a better fit along the belly contour.  Thus, Applicant has provided criticality for the claimed shape which is not taught in the aforementioned prior art.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE F STEPHENS whose telephone number is (571)272-4937. The examiner can normally be reached 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on 571-270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JACQUELINE F STEPHENS/           Primary Examiner, Art Unit 3781